Citation Nr: 1731532	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-28 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as due to herbicide exposure, and/or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to January 1971.  

The Veteran died in June 2011.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

This matter was previously before the Board, most recently in February 2016, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the February 2016 remand, the Board directed the VA obtain an addendum in order to further clarify the nature and etiology of the Veteran's gastrointestinal disabilities.  The evidence of record indicates that the requested opinion was obtained in March 2017.  However, the Board notes that an opinion as to whether the Veteran's gastrointestinal disability was caused or aggravated by a service-connected disability has not been obtained.  

The Board notes that at the time of his death, the Veteran was service-connected for an acquired psychiatric disability and B-Cell Acute Lymphoblastic Leukemia.  The evidence of record indicates that the Veteran was undergoing extensive treatment for the leukemia prior to his death, including hyper-CVAD chemotherapy.  Either, or both of those disabilities, or treatment for such, may have caused or aggravated the Veteran's gastrointestinal disability.  

Therefore, the claims file should be returned to the VA Medical Center for an addendum opinion further clarifying the nature and etiology of the Veteran's gastrointestinal disability.  

Accordingly, the case is REMANDED for the following action:

1. Return the file to the examiner who conducted the April 2015 examination for an addendum opinion.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Based on a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected psychiatric disability, to include any prescribed medication for treatment of such, caused or aggravated his gastrointestinal disability.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected B-Cell Acute Lymphoblastic Leukemia, or any treatments which he undertook as a result thereof, to include chemotherapy, caused or aggravated his gastrointestinal disability.

The rationale for all opinions expressed must be provided.  

If the April 2015 VA examiner is unavailable, forward the claims file to anther VA examiner with sufficient expertise to provide the requested opinions.

2.  Confirm that all medical opinions provided comport with this remand and undertake any additional development determined to be warranted.  

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Appellant, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




